United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2637
                                     ___________

Richard Hopewell,                         *
                                          *
             Appellant,                   *
                                          *
      v.                                  * Appeal from the United States
                                          * District Court for the
Paul A. Richards,                         * District of South Dakota.
                                          *
             Appellee.                    *        [UNPUBLISHED]
                                     ___________

                           Submitted: August 6, 1999

                                 Filed: August 12, 1999
                                     ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Richard Hopewell appeals from the district court’s1 grant of summary judgment
to attorney Paul A. Richards in this diversity action. We conclude that the district court
was not required to compel compliance with a local rule that required a summary
judgment movant to provide a statement of undisputed material facts, where the court
found the issues had otherwise been adequately developed by the parties. See Drake
v. Scott, 812 F.2d 395, 401 (8th Cir.) (“It is normally for the district court to enforce

      1
      The Honorable John B. Jones, United States District Judge for the District of
South Dakota.
compliance with its local rules.”), cert. denied, 484 U.S. 965 (1987). We note,
moreover, that Mr. Hopewell had himself characterized Mr. Richards’s motion to
dismiss as one for summary judgment, he had ample time to respond the motion, he
referred the court to documents outside the pleadings, and he did not object at the
hearing when the district court stated it would treat the motion as one for summary
judgment. See Madewell v. Downs, 68 F.3d 1030, 1048 (8th Cir. 1995).

      We conclude that the judgment is correct and an extended opinion would have
no precedential value. Accordingly, we affirm the judgment of the district court. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-